UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
QUALITY PROI)UC'I`ION CIVIL ACTION NO. 18-11 13
MGMT, LLC.
JUDGE SUMN[ERHAYS
versus
MAGISTRATE WHITEHURST

CONOCOPI-HLLIPS CO., ET
AL.

JUDGMENT

This matter Was referred to United States i\/Iagistrate Judge Carol B. Whitehurst
for report and recommendation After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate Judge’ s
report and recommendation is correct and adopts the findings and conclusions therein
as its oWn. Accordingly,

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the
l\/lotions to Dismiss for Failure to State a Claim [Doc. 6 &9] filed by defendants
Conoco Phiilips Company and BHP Billiton Petroleum (Deepwater), Inc. are
GRANTED IN PART AND DENIED IN PART. The plaintiffs claims against
Conoco and BI-IP for a personal money judgment from Conoco and BHP are DENIED

AND DISMISSED for faiiing to state a claim. The plaintiff’ s claim for enforcement

 

of its lien rights shall remain pending to be adjudicated at a later date.

Signed in Lafayette, Louisiana, this ; day of @HW 2019.

JUDGE ROBERT R. S RHAYS
UNITED STATES DISTRIC JUDG

""%~i

 

 

 

